Title: To George Washington from the Inhabitants of Marblehead, 21 September 1775
From: Inhabitants of Marblehead
To: Washington, George

 
Marblehead [Mass.] 21 September 1775. “The Inhabitants of Marblehead being at last rous’d to a sense of the danger to which their town is expos’d (from its Unguarded situation) should it enter the Breasts of those Savage Enemies of American Liberty, to Attempt it, have by subscription rais’d a sufficient Fund, to defray the Expences of rebuilding and Fortifying their Fort Which done will Enable them to repell Almost any Attack of those Inhuman Dogs, who delight in Carnage and destruction, Being Anxious to Compleat the Matter as Early as possible, and having No person so Capable (as we would Wish) with us to direct the Work, therefore humbly Intreat your Excellency would direct or at least permitt Your Engineer Mr Berbank to Come down for a very short time only to take a view of the place and leave with us such directions as he is Capable of Giving, which will help us to begin and Compleat the Work without any of those Obstructions We shall otherwise meet.” The inhabitants conclude by congratulating GW on his appointment as commander in chief.
